Title: From Thomas Jefferson to Henry Dearborn, 17 November 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Nov. 17. 06.
                        
                        Th: Jefferson incloses to Genl. Dearborne the draught of his message to Congress, of which he asks his
                            careful examination & to be favored with the alterations which may occur to him on a separate paper.
                        H. Dearborn has looked over & considered the enclosed, without observing any thing that he can consider as
                            a difect, or requiring alteration.
                    